486 F.2d 1315
159 U.S.App.D.C. 55
National Peace Action Coalitionv.Committee on Internal Security of United States House ofRepresentatives
71-1693
UNITED STATES COURT OF APPEALS District of Columbia Circuit
10/26/73

1
D.C.D.C.


2
AFFIRMED*



*
 The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule